Title: To Thomas Jefferson from Thomas Hart Benton, 2 March 1825
From: Benton, Thomas Hart
To: Jefferson, Thomas


                        
                        
                            Senate chamber,
                            March, 2nd
                    Mr Benton has the pleasure to inform Mr Jefferson that the Bill for paying interest to Virginia, has finally passed both Houses of congress; and that Mr B. altho bred a lawyer, has done what he thought was right, even without a precedent, in giving it his vote, and some words of support.